Citation Nr: 0127106	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  01-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1943 to January 1946 
and from December 1947 to July 1952.  He died on September 
[redacted], 2000.  The appellant is the deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, and denied a claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  

In September 2001, a videoconference hearing was held before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


REMAND

The appellant argues that entitlement to service connection 
for the cause of the veteran's death, and Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318, has been established.  

The veteran's certificate of death indicates that he died on 
September [redacted], 2000, at the age of 74.  The immediate cause of 
death is listed as respiratory failure, due to (or as a 
consequence of) end stage chronic obstructive lung disease.  
Part II of the certificate ("Other significant conditions 
contributing to death but not resulting in the underlying 
cause of given in part I") lists end stage congestive heart 
failure.  The manner of death is listed as "natural 
causes."  

At the time of his death, the veteran had been granted 
service connection for anxiety neurosis, evaluated as 70 
percent disabling, nummular eczema, evaluated as 30 percent 
disabling, and fracture with malunion, right clavicle, 
evaluated as 10 percent disabling.  He had also been granted 
service connection for malaria, fracture, simple, nasal bone, 
and scar, residuals, shell fragment wound, left cheek, with 
all conditions evaluated as 0 percent disabling.  In 
addition, service connection was in effect for residuals, 
shell fragment wound, right cheek, residuals of bilateral 
trench foot, residuals of cancer of the lip, and residuals of 
right mandible fracture, with all disabilities evaluated as 
noncompensable.  His combined rating was 80 percent.  He had 
also been granted a total disability evaluation for 
compensation purposes based on individual unemployability, 
with an effective date of January 11, 1991.  

The appellant essentially argues that the veteran's service-
connected acquired psychiatric condition resulted in symptoms 
which contributed to the cause of his death.  Specifically, 
she stated that the veteran was often obstinate, 
uncooperative and forgetful, and that his psychiatric 
symptoms resulted in such behavior as forgetting or refusing 
to take medications, ripping intravenous lines out of his 
arm, and having to be restrained.  

The appellant has reported that the veteran had received 
psychiatric treatment shortly prior to his death, from a 
physician identified as "Dr. Redwine," of the Baptist 
Medical Center in Birmingham, Alabama.  The claims files also 
contain letters from two private health care providers, 
William C. Friday, M.D., and Robert J. Kline, Ph.D., dated in 
April and May of 2001, respectively.  Dr. Friday states that 
due to the veteran's service-connected anxiety disorder, he 
was unable to manage his own care and treatment, to include 
unreliability in taking his medication and diet.  Dr. Kline 
states that the veteran's service-connected anxiety rendered 
him "incapable of really participating in his health care."

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  Under the VCAA, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim which includes reasonable efforts to obtain private 
records.  See 38 U.S.C. § 5103A (West 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(1)).    

In this case, the veteran's death certificate indicates that 
the place of death was "Russell Hospital."  However, the 
claims files do not currently contain any of the veteran's 
health care records from the Russell Hospital.  Similarly, 
the claims files do not contain any treatment records from 
Dr. Redwine, Dr. Kline or Dr. Friday.  These records may be 
probative of the appellant's claim.  The RO should undertake 
reasonable efforts to assist the appellant in obtaining all 
identified private records.  

Therefore, this case is REMANDED for the following action:

1.  After securing any necessary 
releases, the RO should obtain the 
medical records concerning the veteran's 
care at the Russell Hospital which ended 
in September 2000, as well as his 
treatment records from Dr. Redwine, Dr. 
Kline and Dr. Friday.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to dependency and indemnity 
compensation (DIC) pursuant to the 
provisions of 38 U.S.C.A. § 1318, have 
been established, specifically 
considering the recent legislative 
changes as contained in the Veterans 
Claims Assistance Act of 2000.  The RO 
should ensure that its efforts conform to 
all relevant provisions of the Act.  If 
either of the decisions remain adverse to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




